IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

In the Matter of the Dependency of
                                                      No. 73137-8-1
A.M.M., DOB: 9/16/2006,                               (consolidated with
M.A.M., DOB: 5/28/2008,                               No. 73136-6-1 and 73139-4-1)
A.M.M., DOB: 12/16/2009,
                                                      DIVISION ONE
STATE OF WASHINGTON,
DEPARTMENT OF SOCIAL AND                              UNPUBLISHED OPINION
HEALTH SERVICES,

                       Respondent,



BRIAN MARES,                                          FILED:     JUL 2 7 2015
                      Appellant.

       Per Curium — Brian Mares appeals from the order terminating parental rights to

his three children. The parties have stipulated that the order should be reversed and

vacated. We accept the parties' stipulation, reverse and vacate the order terminating

parental rights, reinstate Brian Mares as a party, and remand for further proceedings

before a different judicial officer.                                             CZ3

                                                                                 CD
                                                                                 f
                                                                                        n~i
       Reversed, vacated, and remanded.
                                                                                 rv>

                                         FOR THE COURT:



                                                        y^
                                                  -"?
                                             /*~d, <f
                                          $* i^lt^(^s ex.